Citation Nr: 1603631	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran had active service from February 1981 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in Roanoke, VA. 

In a VA Form 9 of March 2010, the Veteran requested a videoconference hearing.  A report of contact of September 2015 notes that in a conversation with the Veteran he informed the RO that he wished to withdraw the hearing request.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was denied by the RO in a decision of June 1999.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's June 1999 decision is relevant and probative of the issue at hand.



CONCLUSIONS OF LAW

1.  The June 1999 decision, which denied service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the June 1999 decision, which denied service connection for a right shoulder disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen

The Board notes that in the most recent supplemental statement of the case of May 2015, the RO reopened the claim for service connection for a left shoulder disability.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection for a left shoulder disability was denied in a June 1999 rating decision on the basis that the Veteran had claimed the disability as due to a disability of the right shoulder.  However, the right shoulder was not service connected, and there was no shown disability of the left shoulder.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service medical records, service personnel records, VA outpatient treatment records, private treatment records, and an April 1999 VA examination.  

Submitted since the RO's June 1999 decision are numerous private and VA outpatient treatment records.  Significantly, VA outpatient treatment records of June 2014 show a diagnosis of fibromyalgia which was rendered contemporaneous to and in relationship to complaints of left shoulder pain.  

The RO's June 1999 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 1999 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no evidence of a left shoulder disability.  Since that determination, evidence of a diagnosis of fibromyalgia which appears to be related to the complaints of left shoulder pain, has been submitted.  Considering this evidence in the light most favorable to the Veteran, the Board finds that it is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for a left shoulder disability is granted.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case VA outpatient treatment records show the Veteran has been diagnosed with fibromyalgia related to his complaints of left shoulder pain.  Moreover, he has consistently reported that his left shoulder pain started in service and has continued since.  He is competent to so report.  Given the Veteran's reports of left shoulder pain in service and since, and the current diagnosis of fibromyalgia related to the reports of left shoulder pain, the Board is of the opinion that a VA examination and medical opinion are needed prior to deciding the claim.

Furthermore, the Board notes that in the September 2015 report of contact, it was noted that the Veteran informed the RO that he was to receive additional treatment for his left shoulder.  A review of the claim file shows that the most recent VA outpatient treatment records on file were obtained in March 2015.  Therefore, all outstanding VA treatment records for treatment of the left shoulder since March 2015 should be obtained.  Moreover, the Veteran should be asked to identify any private treatment for his left shoulder and all identified outstanding records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identified all VA and private treatment received for treatment of his left shoulder.  For each identified provider, the Veteran should be requested to submit an appropriate release of information form.  Once the requested information and release of information forms have been obtained, all identified records which have not been associated with the claim file should be obtained.  

In regards to any VA outpatient treatment records, all records from March 2015 to the present for treatment of the left shoulder should be obtained and associated with the claim file.  All efforts to obtain all the identified records should be clearly documented in the claim file.  If any records are unavailable, it should so be noted on the record.  The Veteran and his representative should be informed of the unavailability of any records and afforded an opportunity to obtain and submit the records themselves.  

2. After the above development has been completed, afford the Veteran a VA examination to determine the nature and etiology of any left shoulder disability, to include fibromyalgia.  The examiner should confirm or rule out that the current diagnosis of fibromyalgia involves the left shoulder.  

The examiner should specifically comment as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any left shoulder disability present is related to service.  The claims folder should be made available to the examiner.  It is requested that reasoning be afforded in support of any opinion provided.  

3. After the above development has been completed, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


